Citation Nr: 0119798	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  93-20 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for chronic acquired 
psychiatric disability.

2.  Entitlement to an initial rating in excess of 20 percent 
for residuals of fracture of the left tibia, with anterior 
compartment syndrome and fasciitis.

3.  Entitlement to service connection for chronic left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and her mother
ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1979 to 
April 1983, and subsequent Army Reserve service (including 
periods of active duty for training (ADT)).  

This matter comes to the Board of Veterans' Appeals (Board) 
from Department of Veterans Affairs (VA) Houston Regional 
Office (RO) rating decisions which, in June 1992, granted 
service connection for residuals of fracture of the left 
tibia, with anterior compartment syndrome and fasciitis 
(effective August 1991), assigning it a 20 percent rating 
(also assigning a temporary total convalescent rating from 
November 26 through December 1991, under 38 C.F.R. § 4.30, 
following left leg surgery); in August 1996, declined to 
reopen the claim of service connection for chronic acquired 
psychiatric disability; and, in September 2000, denied 
service connection for chronic left knee disability.  In 
April 1998, the Board remanded this case to the RO for 
additional development of the evidence.

Appellate consideration of the claim of service connection 
for chronic left knee disability is deferred pending 
completion of the development requested below.


FINDINGS OF FACT

1.  The veteran's application to reopen the claim of service 
connection for chronic psychiatric disability was most 
recently denied by RO rating decision in January 1995; no 
timely appeal therefrom was filed, with the result that the 
January 1995 decision became final.

2.  Portions of the evidence received in support of the 
application to reopen the claim of service connection for 
chronic psychiatric disability, furnished since the January 
1995 RO rating decision, are new, relevant, and probative of 
the issue at hand.

3.  Competent medical evidence of record indicates that 
chronic acquired psychiatric disability, diagnosed as 
schizoaffective disorder, became manifest to a compensable 
degree within a year after the veteran's separation from 
active service.

4.  The veteran's service-connected residuals of fracture of 
the left tibia, with anterior compartment syndrome and 
fasciitis, are productive of subjectively perceived pain, 
discomfort, weakness, swelling, impaired sensation, and 
functional impairment, but there is no objective evidence of 
deformity, muscle atrophy, or neurological or vascular 
impairment; the residual post-surgical incision scar is well-
healed and not productive of objectively demonstrable 
tenderness and pain.


CONCLUSIONS OF LAW

1.  Evidence submitted since the January 1995 RO rating 
decision declining to reopen the claim of service connection 
for chronic acquired psychiatric disability is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2000).

2.  The veteran's chronic schizoaffective disorder is 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.307, 3.309 (2000).

3.  The criteria for a rating in excess of 20 percent for 
residuals of fracture of the left tibia, with anterior 
compartment syndrome and fasciitis, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Code 5262 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, providing new statutory 
requirements regarding notice to a veteran and her 
representative and specified duties to assist in the 
development of a claim.  On review of the claims folder, the 
Board finds that all required notice and development action 
specified in the new law has been complied with in this 
appeal.  Specifically, the Board finds that the statements of 
the case, supplemental statements of the case, and December 
1997 and April 2001 video conference hearings, provided to 
both the veteran and her representative, specifically satisfy 
the requirement at § 5103A of the new statute in that they 
clearly notified the veteran and her representative of the 
evidence necessary to substantiate her increased rating claim 
and the application to reopen the claim of service connection 
for chronic psychiatric disability.

The Board finds that the duty to assist provided under the 
amended § 5103A has been fulfilled, as all the evidence and 
records identified by the veteran as plausibly relevant to 
her pending claims have been collected for review.  The Board 
is satisfied that the veteran has been adequately assisted in 
the development of her claims, and that there are no 
outstanding pertinent records which the RO has not obtained 
or attempted to obtain.  No further assistance is necessary 
to comply with the requirements of this new legislation or 
any other applicable rule or regulation regarding the 
development of the veteran's increased rating claim and her 
application to reopen the claim of service connection for 
chronic psychiatric disability.

A review of the record indicates that the veteran's service 
medical records are missing; numerous attempts by the RO to 
associate with the file complete service medical records, 
including following the April 1998 Board remand, have been 
unsuccessful (RO attempts to obtain service medical records 
are documented in the file).  When complete service records 
are unavailable, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

New and material evidence claim:

Service connection for "nervous condition" (diagnosed as 
adjustment disorder) was denied by RO rating decision in 
April 1993, based on findings that the evidence did not show 
the presence of chronic acquired psychiatric disability of 
service origin.  No appeal from that decision was filed by or 
on behalf of the veteran.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (1992).  Accordingly, the April 1993 RO 
rating decision became final and is not subject to revision 
on the same factual basis, but may be reopened on the 
submission of new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104(a), 3.156(a).

Subsequently, the veteran's application to reopen the claim 
of service connection for chronic psychiatric disability was 
denied by RO rating decision in January 1995, finding that 
she did not submit new and material evidence in support of 
the claim.  An appeal from that decision was not filed in a 
timely fashion.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Thus, the January 1995 rating decision declining to reopen 
the claim of service connection for psychiatric disability 
constitutes the most recent final decision with regard to 
that claim; it must be determined whether new and material 
evidence has been submitted since that decision.  See Evans 
v. Brown, 9 Vet. App. 273 (1996).  A final RO decision is not 
subject to revision on the same factual basis, but may be 
reopened on submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a); Evans, 
9 Vet. App. at 285.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d  1380, 1383-84 (Fed. Cir. 1996).  See 
also Winters v. West, 12 Vet. App. 203, 206 (1999), rev'd on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000).  In addressing whether new and material evidence 
has been submitted, the Board must review the evidence before 
VA at the time of the last final decision, identify any 
additional evidence now before VA, and determine whether that 
additional evidence is both new and material.  If so, then 
the claim will be reopened.  If not, analysis must end, as 
the Board lacks jurisdiction to further review the claim.  
Barnett, 83 F.3d at 1383-84.

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last RO 
decision in January 1995.

Evidence of record at the time of the January 1995 RO 
decision included private medical records during the 
veteran's active service period, dated in June 1982, not 
showing any report or clinical findings indicative of 
psychiatric impairment.

VA and private medical records from May 1983 to July 1994, 
including medical records during the veteran's service in the 
reserves, document intermittent treatment for various 
symptoms and impairment.  In January 1984, she complained of 
depression, anxiety, and nervousness, noting that she had 
marital and family problems (she was reportedly abused by her 
then husband); on examinations in January and February 1984, 
anxiety was diagnosed.  On quadrennial medical examination in 
July 1990, she reported history of frequent trouble sleeping, 
depression or excessive worry, and nervous trouble.  In 
August 1993, a private psychiatrist indicated that she 
treated the veteran due to schizoaffective disorder since 
November 1990 and, in July 1994, a VA physician indicated 
that the veteran received VA psychiatric treatment due to 
schizoaffective disorder since April 1992.

Evidence submitted since the most recent final RO rating 
decision in January 1995 includes VA and private medical 
records from May 1983 to May 1997, including duplicate copies 
of previously submitted and identified records from May 1983 
to July 1994.  The records dated after July 1994 document 
intermittent treatment for the veteran's psychiatric 
impairment.  On psychiatric examination at a VA facility in 
August 1995, the examiner indicated that the veteran received 
psychiatric treatment at that facility since April 1992, due 
to adjustment disorder with depressed and anxious features; 
over time, her anxiety and depression progressed, warranting 
a diagnosis of dysthymia and anxiety; in August 1993, her 
depression worsened, and she began to have auditory 
hallucinations; she became paranoid, thinking that people 
were against her, and she sought private psychiatric 
treatment; the private psychiatrist reportedly diagnosed 
schizoaffective disorder, but this (VA) examiner believed 
that such diagnosis was erroneous because she had no history 
consistent with schizophrenic symptoms or a manic episode; he 
believed that she had major depression with psychotic 
features for which she received appropriate treatment.  
During psychiatric treatment in and after 1996 (at both VA 
and private facilities), schizoaffective disorder was 
diagnosed.  

At a personal hearing in December 1997, the veteran testified 
that, while she was in service, she was physically and 
verbally abused by her then husband, including in public 
places, resulting in severe emotional trauma and distress, 
prompting her to seek psychiatric treatment (on several 
occasions) prior to service separation.  She testified that 
she sought psychiatric help at a VA facility following 
service separation, in 1984.  

At that hearing, the veteran's mother testified that the 
veteran returned from service a changed person in that she 
was very nervous, drank alcohol to calm her nerves, and was 
socially withdrawn.  Reportedly, she initially refused to 
acknowledge or admit that something was wrong with her.  

At the December 1997 hearing, the veteran submitted a copy of 
an article on the subject of psychological/emotional 
impairment that may result from physical and mental abuse, 
especially in cases of domestic violence.  

Pursuant to the April 1998 remand request, the RO associated 
with the file additional clinical records (VA and private) 
pertinent to the veteran's application to reopen her service 
connection claim.  Such records, dated from January 1984 to 
March 2000, including duplicate copies of portions of the 
previously submitted and identified medical records prior to 
May 1997, document intermittent treatment for various 
symptoms and impairment including psychiatric disability, 
manifested by symptoms including depression, hallucinations, 
anxiety, nervousness, social isolation, and concentration and 
memory impairment, variously diagnosed as adjustment 
disorder, major depression, anxiety disorder, dysthymia, and 
schizoaffective disorder.  During the treatment, she 
indicated that she had symptoms including depression and 
anxiety as early as 1979.  In June 1998, a private physician 
(at the Kelsey-Seybold Clinic) indicated that the veteran 
received psychiatric treatment at that facility from November 
1990 to October 1996, having been initially diagnosed with 
unipolar major depression, and later with chronic 
schizoaffective disorder.  

Also pursuant to the April 1998 remand request, the veteran 
was afforded a thorough VA psychiatric examination in August 
1998 (and underwent neuropsychological testing in September 
1998), including and reflecting a review of the claims file, 
to determine the nature and etiology of her psychiatric 
disability.  On examination, she was unable to give a 
coherent report about her psychiatric treatment or the 
pertinent history, but she was reportedly treated for 
depression as early as 1984.  On examination, schizoaffective 
disorder was diagnosed.  The examiner opined that the 
veteran's schizoaffective disorder was not related to the 
events which occurred prior to, during, and after her active 
service period, noting that schizoaffective disorder was a 
"neurobiological disorder which was not significantly 
influenced by the environment."  He opined that the symptoms 
which the veteran exhibited in 1984, within a year after 
service separation, represented the "prodromal phase of the 
disorder which is now labeled schizo-affective disorder;" he 
opined that her adjustment disorder with anxious mood, 
evident in 1984, matured into her current chronic psychiatric 
disability (schizoaffective disorder).

At the most recent personal hearing in April 2001, the 
veteran testified that she was initially treated for 
depression while still in the service, noting that she did 
not experience any psychiatric/psychological impairment prior 
to entering the service.  She indicated that she received 
intermittent psychiatric treatment since separation from 
service, and was reportedly informed by her treating 
psychiatrist that her schizoaffective disorder was related to 
service.  

On the basis of the foregoing, the Board concludes that the 
newly-submitted evidence, discussed above, is material to a 
reopening of the veteran's service connection claim in that 
it includes evidence that must be considered in order to 
fairly decide the merits of the claim.  Although portions of 
the newly-furnished evidence are merely duplicates of 
evidence of record in January 1995, and other portions are 
merely cumulative of evidence of record at that time 
(consisting of records of continuing psychiatric treatment), 
portions of the newly-submitted evidence are clearly new and 
material and must be considered to decide the merits of the 
veteran's claim.  In particular, the August 1998 VA 
psychiatric examination report, performed in conjunction with 
a review of the entire claims file to determine the nature 
and etiology of her psychiatric disability, is material to 
her service connection claim.  Given the nature of the 
veteran's claim, the Board finds that there is new and 
material evidence sufficient to reopen the claim of service 
connection for chronic acquired psychiatric disability.

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. § 1131.  Service connection may also be allowed 
on a presumptive basis for psychosis, if the disability 
becomes manifest to a compensable degree within one year 
after separation from active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(2000).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-27 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, service connection 
may still be awarded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  A lay person is competent to 
testify only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (2000).

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
38 C.F.R. § 3.102; VCAA § 4, 114 Stat. 2096, 2098-99 (2000) 
(to be codified as amended at 38 U.S.C. § 5107(b)).  


Based on the entire evidence of record, as discussed above, 
the Board finds that the evidence supports service connection 
for the veteran's chronic acquired psychiatric disability, 
diagnosed as schizoaffective disorder.  Initially, the Board 
notes that her service medical records are missing and 
numerous attempts by the RO to locate such records have been 
unsuccessful.  Thus, it cannot be now be confirmed whether 
she actually received psychiatric treatment during active 
service, as she now claims.  Nonetheless, the available post-
service clinical evidence documents intermittent psychiatric 
treatment, due to symptoms including anxiety, depression, and 
nervousness as early as January 1984, within a year after her 
separation from service.  Although the current 
schizoaffective disorder was not actually diagnosed for many 
years post service separation, and a VA psychiatrist opined, 
in August 1995, that her history and symptoms were 
inconsistent with schizoaffective disorder, a thorough VA 
psychiatric examination was performed in conjunction with a 
review of the entire claims file in August 1998; at the time, 
the examiner opined that, while her chronic psychiatric 
disability was not related to the events occurring prior to, 
during, and after service because the disability was not 
significantly influenced by the environment, symptoms of her 
current schizoaffective disorder (the prodromal phase of 
schizoaffective disorder) were initially manifest within a 
year after service separation.  Taking into account the 
evidence in its entirety, the Board finds that her 
psychiatric disability, manifested by symptoms including 
adjustment disorder and anxiety and now diagnosed as 
schizoaffective disorder, was manifest to a compensable 
degree within a year after separation from active service.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.307. (2000).

The Board also notes that the April 1993 RO rating decision, 
denying service connection for "nervous condition" 
diagnosed as adjustment disorder, denied the claim not 
because the pertinent symptoms were not manifest to a 
compensable degree within a year after service separation, 
but because the evidence did not show that the pertinent 
symptoms were a manifestation of a chronic acquired 
psychiatric disability of service origin; as noted above, 
however, a VA psychiatrist opined in August 1998 that the 
symptoms evident in 1984 were in fact an early manifestation 
of the currently-diagnosed schizoaffective disorder.

Increased rating claim:

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (2000).  If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (2000).  

In rating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

On the other hand, where entitlement to compensation has 
already been established, disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. 
App. 127, 136 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of the recorded history of a disability is required to make a 
more accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (2000); 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In this case, the veteran noted disagreement with the initial 
rating assigned her left tibia disability following a grant 
of service connection, and perfected her appeal as to that 
issue; thus, the propriety of the rating from effective date 
of the award of service connection through to final 
resolution of the issue is currently before the Board.  
Grantham v. Brown, 114 F.3d 1156 (1997); Fenderson, 12 Vet. 
App. 119.

Service connection for residuals of fracture of the left 
tibia, with anterior compartment syndrome and fasciitis, was 
granted by RO rating decision in June 1992, effective August 
1991, and a 20 percent rating was assigned (she was assigned 
a temporary total convalescent rating, under 38 C.F.R. 
§ 4.30, following left leg surgery on November 26, 1991 
through December 1991, and the 20 percent rating was 
continued from January 1, 1992).  That decision was based on 
the clinical evidence indicating that she sustained a low 
grade stress fracture of the left tibia during ADT in August 
1991.

VA and private medical records from May 1983 to December 
1991, including records during the veteran's service, 
document intermittent treatment for various symptoms and 
impairment.  Following left tibia injury in July 1987, she 
received intermittent treatment for pain, swelling, and 
functional impairment of the left leg.  In August 1991, she 
sustained a low grade stress fracture at the lower portion of 
the left tibia during physical training while on ADT (the 
fracture was indicated by bone scan study in September 1991).  
In November 1991, she chose to undergo left anterior lateral 
compartmental syndrome release (fasciotomy) on the tibia; in 
December 1991, her treating physician indicated that the 
surgery "did not change her symptoms," but a December 1991 
bone scan study of the left lower leg was "normal," showing 
no sign of active stress fracture or other focal or skeletal 
disease.

On VA orthopedic examination in January 1992, the veteran 
reported recurrent pain and functional impairment of the left 
leg since her initial injury in July 1987, noting that the 
left leg surgery in November 1991 did not alleviate her 
symptoms or impairment.  On examination, she ambulated with 
the help of a cane, walking with "slight antalgic gait;" 
there was no evidence of swelling or deformity above the 
knee, but the left calf was "slightly" swollen; "mild" 
pain and discomfort to palpation were noted at the anterior 
compartment, and there was a transverse, 2 centimeters (cm) 
incision which was healing without evidence of infection; 
there was no evidence of impairment of the left knee or 
ankle.  X-ray study of the left tibia and fibula showed 
cortical thickening in the proximal third of the tibia, but 
there was no evidence of bone or joint abnormality.  Status 
post stress fracture (now radiographically healed), and 
chronic anterior compartment syndrome and fasciitis were 
diagnosed.  The examiner opined that this disability was 
productive of minimal to moderate impairment, but there was 
lack of "subjective data" to support the complaints.

In a letter received by the RO in January 1992, the veteran 
indicated that she experienced pain, swelling, and functional 
impairment of her left leg, often interfering with her 
ability to sleep, and requiring use of pain medication and 
medical treatment (including surgery in November 1991).  

VA and private medical records from December 1991 to July 
1994 document intermittent treatment for various symptoms and 
impairment including the veteran's service-connected left 
tibia disability, manifested by subjectively perceived pain 
and functional impairment.  On examination in January 1992, 
it was indicated that the (1 inch) post-surgical incision was 
healing well.  On several occasions during the treatment, it 
was indicated that there was no objectively demonstrable 
impairment which would explain her pain.  

On VA orthopedic examination in July 1994, the veteran 
reported pain and functional impairment of the left lower leg 
since her in-service tibia injury, noting that she sought 
intermittent medical treatment.  On examination, she walked 
with a slow gait, but there was no evidence of "specific 
limp relating directly to the left lower extremity;" left 
leg heel- and toe-walking was better than on the right; she 
reported sensory loss over the left thigh, but there was no 
objective evidence of numbness or tingling; range of motion 
of the left knee and ankle was "normal;" the circumference 
of the left calf was one-half cm greater than on the right, 
but there was no evidence of muscle herniation; "some" 
muscle weakness was noted at the left calf, but the examiner 
believed that some of this "problem" was related to 
emotional overlay; a 11/2 inch, well-healed post-surgical 
incision was noted, but she complained of tenderness over the 
area of the incision.  The examiner indicated that, on 
examination, there was no evidence of abnormal position, 
alignment, or rotation of the left lower extremity, and the 
only objective findings consisted of tenderness, some loss of 
sensation, and muscular weakness of the left calf.  X-ray 
study of the left tibia and fibula showed evidence of subtle 
increased cortical thickening in the proximal aspect of the 
anterior left tibia, representing a bone island or old stress 
fracture.  Questionable fracture of the left lower tibia, 
probable fracture of the left proximal fibula, and impending 
compartment syndrome (treated by lateral fasciotomy) were 
diagnosed.

VA and private medical records from July 1994 to May 1997 
document intermittent treatment for symptoms and impairment 
including the veteran's left leg pain, swelling, and 
functional impairment.  On medical examination in May 1997, 
there was evidence of tenderness and minimal edema of the 
left leg, from the knee to the ankle, but there was no 
evidence of erythema, swelling of joints, or popliteal 
masses.  

At a December 1997 hearing, the veteran testified that she 
had constant pain and swelling of the left leg, especially on 
strenuous activity such as prolonged standing and walking, 
requiring intermittent treatment, use of pain medication, and 
rest.  

VA and private medical records from May 1997 to July 1998 
document reports of left leg pain and impairment.

Pursuant to the April 1998 remand request, the veteran was 
afforded a thorough VA orthopedic examination in July 1998, 
including a review of the entire claims file, to determine 
the nature and severity of the service-connected left tibia 
disability; the examiner noted that past clinical studies 
(including X-rays and electromyography) showed no objectively 
demonstrable impairment of the left tibia, and it was 
questionable whether the left tibia had actually been 
fractured; he observed that the veteran underwent 
percutaneous anterior compartment release in 1991.  The 
veteran reported recurrent pain and swelling of the left leg, 
noting that she regularly treated the symptoms with 
medication.  On examination, a 3.5 cm well-healed and non-
tender incision was noted over the proximal and lateral 
aspect of the anterior compartment of the left tibia; there 
was no evidence of increased pressure in that anterior 
compartment, neurological impairment, or impairment of the 
range of motion of the left knee or ankle (but she complained 
of left foot pain on maximum dorsiflexion and plantar 
flexion); X-ray study of the left tibia and fibula showed no 
abnormality.  History of fracture of the left tibia with 
chronic anterior compartment syndrome and subsequent 
percutaneous anterior compartment fasciotomy was diagnosed.  
The examiner opined that there was no objective evidence of 
chronic compartment syndrome or residual dysfunction from the 
left tibia fracture; neurological examination and range of 
motion of the left lower extremity were normal; the only 
disability consisted of subjectively perceived symptoms.  

VA medical records from July 1998 to July 1999 document 
intermittent treatment for various symptoms and impairment 
unrelated to the service-connected left tibia disability.  

On VA orthopedic examination in July 1999, the veteran 
reported recurrent left leg pain since an in-service injury.  
On examination, a well-healed 3 cm incision was noted along 
the anterior lateral aspect of the left lower leg; range of 
motion of the left knee and ankle was "within normal 
limits;" X-ray study of the left lower leg showed findings 
consistent with a healed stress fracture.  History of stress 
fracture of the left tibia, with chronic anterior compartment 
syndrome, status post anterior compartment release, minimally 
symptomatic, was diagnosed.

VA medical records from August 1999 to March 2000 document 
intermittent treatment for various symptoms and impairment 
and include a September 1999 report of left tibia pain.  

On VA orthopedic examination in May 2000, the veteran 
indicated that she treated her left leg pain with Motrin, 
that she wore a "brace on her left," and that she ambulated 
with the help of a cane.  On examination, there was no 
evidence of effusion, edema, swelling, or other objectively 
demonstrable impairment, and her post-incision scar at the 
left lower leg was well-healed; X-ray study of the left tibia 
was "within normal limits."  History of chronic left 
anterior compartment syndrome was diagnosed.  

At an April 2001 video conference hearing, the veteran 
testified that she had constant pain and swelling of her left 
leg, despite regular use of pain medication, intermittent 
medical treatment, and use of a cane for ambulation.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
veteran undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in rating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy from disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca, 8 Vet. App. at 207-8.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Currently, the veteran's service-connected residuals of left 
tibia fracture, with anterior compartment syndrome and 
fasciitis, are rated under 38 C.F.R. § 4.71a, Code 5262, 
impairment of tibia and fibula, and a 20 percent rating is 
assigned consistent with evidence of moderate knee or ankle 
disability.  Under Code 5262, a 30 percent rating is 
assignable where knee or ankle disability is "marked."  

Based on the entire evidence of record, as discussed above, 
the Board finds that a rating in excess of the currently 
assigned 20 percent for the veteran's service-connected left 
tibia disability is not warranted.  Although the evidence 
indicates that she sustained a low grade stress fracture of 
the left lower tibia in August 1991, resulting in anterior 
compartment syndrome and fasciitis and prompting her to seek 
surgical intervention in November 1991, the numerous medical 
examinations of the left leg, performed over the years since 
the in-service injury, failed to show objectively 
demonstrable impairment such as deformity, muscle atrophy, 
vascular impairment, or neurological impairment, which would 
be consistent with "marked" disability of the knee or 
ankle; on numerous occasions, the range of motion of the left 
knee and ankle was reported as "normal."  

As discussed above, the veteran has complained of subjective 
left lower leg symptoms including tenderness, pain, swelling, 
discomfort, muscular weakness, impaired sensation, and 
functional impairment, but such symptoms have not been 
supported by objective findings in recent years.  Although 
objectively demonstrable "slight" swelling, and "mild" 
pain and discomfort were observed on VA orthopedic 
examination in January 1992, the examiner opined that the 
subjective manifestation of the disability was "minimal to 
moderate" in degree, and it was not fully supported by 
objective findings; on VA orthopedic examination in July 
1994, she was observed to have "some" weakness and 
tenderness.  Thus, on consideration of both subjective 
complaints of pain and functional impairment and objectively 
demonstrable disability over the years since 1991, the Board 
believes that the severity of her service-connected left 
tibia disability does not approximate the rating criteria for 
a rating greater than the currently-assigned 20 percent under 
Code 5262.  38 C.F.R. §§ 4.3, 4.7; see DeLuca, 8 Vet. 
App. at 206.

The Board notes the presence of a post-incision scar on the 
veteran's left lower leg, which is shown to have healed well 
and without any complications following her surgery in 
November 1991 (the area of the scar appears to have been 
temporarily symptomatic, as discussed above, during the usual 
healing process following surgery).  Recent clinical evidence 
indicates that the scar is well healed, and there is no 
indication that it is painful or tender on objective 
demonstration.  Thus, the evidence in this case does not 
support application of a separate disability rating for the 
veteran's left lower leg disability under Code 7804 (scars 
which are tender and painful on objective demonstration).  
Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board also notes that Code 7805 provides for a rating of 
"other" scars based on impairment of function.  In this 
case, the evidence indicates that the veteran's left tibia 
area where the scar is present was associated with tenderness 
on medical examinations following the November 1991 surgery.  
However, as the overall left tibia impairment, including the 
symptoms of tenderness, is rated under Code 5262, assignment 
of a separate disability rating based on functional 
impairment due to left tibia scarring would, in this case, 
violate the anti-pyramiding provisions of 38 C.F.R. § 4.14.  
See Esteban, 6 Vet. App. 259.

In deciding the veteran's claim, the Board has considered the 
determination of the Court in Fenderson, 12 Vet. App. 119, 
and whether she is entitled to an increased rating for left 
tibia disability for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  See 
Francisco, 7 Vet. App. at 58.  The Board finds that the 
evidence supports the conclusion that there was no actual 
variance in the severity of the veteran's service-connected 
disability during the appeal period.  Accordingly, the Board 
does not find evidence that the veteran's disability 
evaluation should be increased for any separate period based 
on the facts found during the appeal period; the currently-
assigned 20 percent rating is warranted from the date of the 
grant of service connection.  


ORDER

New and material evidence having been submitted in support of 
the claim of service connection for chronic acquired 
psychiatric disability, the claim is reopened.

Service connection for chronic schizoaffective disorder is 
granted.

A rating in excess of 20 percent for residuals of left tibia 
fracture, with anterior compartment syndrome and fasciitis, 
is denied.


REMAND

As noted above, VCAA became law during the pendency of this 
appeal, redefining the obligations of VA with respect to the 
duty to assist and enhancing the duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  VCAA also eliminates the concept of a 
well-grounded claim and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999) which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Regarding a service connection claim, the assistance provided 
by VA shall include a medical examination when necessary to 
make a decision on the claim.  An examination is necessary if 
the evidence (both medical and lay) contains competent 
evidence of a current disability or persistent or recurrent 
symptoms of disability; and the evidence indicates that the 
disability or symptoms may be associated with active service, 
but there is insufficient medical evidence for VA to make a 
decision on the claim.  Id. (to be codified at 38 C.F.R. 
§ 5103A(d)).

In this case, the evidence does not document left knee 
impairment for several years after the veteran's service 
separation and, although left knee disability requiring 
arthroscopic surgery in May 1999 appears to have developed 
over the years following service separation, a VA physician 
opined, on VA examination in July 1999, that the "recent 
left knee surgery" was not related to her service-connected 
left tibia disability.  Nonetheless, the veteran has 
suggested, including at her hearing in April 2001, that she 
had left knee pain and impairment since an in-service injury.  
Thus, the Board believes that another VA orthopedic 
examination should be performed, including a review of the 
entire claims file, to determine the nature and origin of any 
current left knee disability.  See Suttmann, 5 Vet. App. 127.

To ensure full compliance with due process requirements, the 
claim of service connection for chronic left knee disability 
is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA 
(to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) are satisfied.  

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated her 
for any left knee impairment since 
service.  After any necessary 
authorizations are obtained from the 
veteran, complete copies of all relevant 
VA or private reports of medical 
treatment (not already of record) should 
be obtained by the RO and added to the 
claims folder, particularly all recent 
VA medical treatment records.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any chronic left 
knee disability now present.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
be asked to provide an opinion as to 
whether any left knee disability found 
is causally related to service, any 
incident occurring therein, and/or the 
service-connected left tibia disability.  
If any of the foregoing cannot be 
determined, the examiner should so state 
for the record.  

4.  The RO should carefully review the 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the remaining benefit sought on appeal is not granted, the 
veteran and her representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for review.  The veteran has the right to submit 
additional evidence and argument on the matter remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



			
                Stephen F. Sylvester                                         
A. J. Mullen
	Acting Member, Board of Veterans'	 Member, Board of Veterans' 
Appeals
  Appeals


		
                                                       J. F. 
Gough
	Member, Board of Veterans' Appeals


 



